Case 21-00036-pmm           Doc 8    Filed 06/30/21 Entered 06/30/21 11:50:07             Desc Main
                                     Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                         :       Chapter 13
                                               :
Costanza Amore,                                :       Case No. 20-14115 – PMM
                                               :
         Debtor.                               :
                                               :
Costanza Amore,                                :
                                               :
         Plaintiff,                            :
v.                                             :       Adv. Proc. 21-036 – PMM
                                               :
OneMain Financial Group, LLC,                  :
                                               :
         Defendant.                            :


                      ORDER DISMISSING ADVERSARY PROCEEDING
                      FOR LACK OF SUBJECT MATTER JURISDICTION

         AND NOW, upon consideration of the Order Granting the Motion to Dismiss Case for

Failure to Make Plan Payments entered on June 17, 2021 dismissing the bankruptcy case (Bky.

Case 20-14115, Doc. # 52);

         AND, the above-captioned adversary proceeding is currently pending;

         AND, it being settled that generally, dismissal of the main bankruptcy case will result in

dismissal of all pending adversary cases, see In re Smith, 866 F.2d 576 (3d Cir. 1989); In re

Stardust Inn, Inc., 70 B.R. 888 (Bankr. E.D. Pa. 1987); Marcarelli v. Grocott, 507 B.R. 816 (E.D.

Pa. 2014);

         AND, there being no justification for this Court’s retention of jurisdiction over this

proceeding by way of ancillary jurisdiction;




                                                   1
Case 21-00036-pmm        Doc 8     Filed 06/30/21 Entered 06/30/21 11:50:07     Desc Main
                                   Document     Page 2 of 2



      It is therefore

              ORDERED that the above-captioned adversary proceeding is DISMISSED for

      lack of subject matter jurisdiction; it is further

              ORDERED the Clerk shall administratively CLOSE this adversary proceeding.




Date: June 30, 2021                                   _____________________________
                                                      PATRICIA M. MAYER
                                                      U.S. BANKRUPTCY JUDGE




                                                  2
